Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of Group I and species (horsepox; mesenchymal stem cell; insertion modification; heterologous terminal hairpin loops; slow and fast form of a vaccinia terminal hairpin loop for the left and right terminal hairpin loops; heat inactivation) in the reply filed on 7/6/2022 is acknowledged.
Claims 4, 22-25, 28, 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/6/2022.
Claims 1-3, 5, 10, 12-15, 18, 19 are under consideration.

Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted on 7/6/2022; 2/22/2022; 11/8/2021; 7/21/2021; 6/3/2021; 4/20/2021; 2/5/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. Claims 1-3, 5, 10, 12-15, 18, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 1-3, 5, 10, 12-15, 18, 19 as submitted 7/6/2022.
Claim 1 recites the limitation "synthetic DNA". It is not clear what the synthetic DNA is DNA from, or what is in the synthetic DNA, or what the DNA is synthetic of.
Further, claims 1, 2, 12, 14 recite “corresponding” or “correspond” or “corresponds to”. It is not clear what the metes and bounds of the terms are.
Further, claim 14 recites “the tandem repeat regions”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102 /103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1, 2, 18 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aboody et al. (WO2019213173)(See PTO-892: Notice of References Cited).
See claims 1, 2, 18 as submitted 7/6/2022.
It is noted the teachings below have support in WO2019213173 priority application 62/664269.
Aboody et al. teaches: stem cell mediated delivery of chimeric orthopoxvirus (as recited in claims 1, 2; wherein chimeric includes modification); composition [0004](as recited in claim 18).
As to the claim language “a synthetic chimeric poxvirus (scPV), wherein the scPV is replicated and reactivated from DNA derived from synthetic DNA, the viral genome of said scPV differing from a corresponding wild type genome of said scPV in that it is characterized by one or more modifications, wherein the scPV is replicated and reactivated from overlapping fragments of the synthetic DNA that correspond to substantially all of the genome of the scPV,” such language is interpreted as a product-by-process reading on a chimeric poxvirus (See MPEP 2113: I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
Thus, Aboody et al. is considered to teach isolated stem cell comprising synthetic chimeric poxvirus, which anticipates or renders obvious the instant claims.

5. Claims 1, 5, 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Minev et al. (WO2017027757, cited in applicant’s IDS submitted on 2/5/2021).
See claims 1, 5, 18 as submitted 7/6/2022.
Minev et al. teaches: smallpox vaccine for cancer treatment (title); stem cell as vehicle for delivery of smallpox vaccine [00043](as recited in claim 1; wherein delivery includes carrier as recited in claim 18); poxvirus [00025](as recited in claim 1); genetically engineered virus [00043](as recited in claim 1, wherein genetically engineered includes modification); wherein in some embodiments the smallpox vaccine does not comprise heterologous nucleic acid [00043](interpreted as wherein in some other embodiments the vaccine does comprise heterologous nucleic acid, which reads on chimeric or fusion construct); use of mesenchymal stem cell as stem cell [00045](as recited in claim 5).
As to the claim language “a synthetic chimeric poxvirus (scPV), wherein the scPV is replicated and reactivated from DNA derived from synthetic DNA, the viral genome of said scPV differing from a corresponding wild type genome of said scPV in that it is characterized by one or more modifications, wherein the scPV is replicated and reactivated from overlapping fragments of the synthetic DNA that correspond to substantially all of the genome of the scPV”, such language is interpreted as a product-by-process reading on chimeric poxvirus (See MPEP 2113: I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
Thus, Minev et al. is considered to teach isolated stem cell comprising synthetic chimeric poxvirus, which anticipates or renders obvious the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aboody et al. as applied to claims 1, 2, 18 above, and further in view of Minev et al. (cited above).
See claim 5 as submitted 7/6/2022.
See the teachings of Aboody et al. above.
Aboody et al. does not teach mesenchymal stem cell.
See the teachings of Minev et al. above. 
One of ordinary skill in the art would have been motivated to use cell as taught by Minev et al. as stem cell as taught by Aboody et al. Aboody et al. teaches use of stem cell for delivery of poxvirus, and Minev et al., which also teaches use of stem cell for delivery of poxvirus, teaches such a stem cell used for delivery of poxvirus (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using cell as taught by Minev et al. as cell as taught by Aboody et al. There would have been a reasonable expectation of success given the underlying materials (stem cells as taught by Minev et al. and Aboody et al.) and methods (delivery using stem cell as taught by Minev et al. and Aboody et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

7. Claims 2, 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Minev et al. as applied to claims 1, 5, 18 above, and further in view of Evans et al. (WO2011003194A1)(See PTO-892: Notice of References Cited).
See claims, 2, 3, 10 as submitted 7/6/2022.
See the teachings of Minev et al. above.
Minev et al. does not teach orthopoxvirus; horsepox; wherein modifications comprise insertions.
Evans et al. teaches: poxvirus, including vaccinia virus, for treating neoplastic disorders (abstract); treating cancer [0001]; using orthopoxvirus (p. 29); use of horsepox virus (p. 29); use of modifications including insertion (p. 31).
One of ordinary skill in the art would have been motivated to use poxvirus as taught by Evans et al. as virus as taught by Minev et al. Minev et al. teaches use of genetically engineered poxvirus for methods of treating cancer, and Evans et al., which also teaches use of genetically engineered poxvirus for treating cancer, teaches such a poxvirus (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using poxvirus as taught by Evans et al. as virus as taught by Minev et al. There would have been a reasonable expectation of success given the underlying materials (poxvirus as taught by Minev et al. and Evans et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8. Claims 1, 2, 3, 5, 10, 12, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Noyce et al. (“Construction of an infectious horsepox virus vaccine from chemically synthesized DNA fragments, PLoS ONE 13(1): e0188453 (2018))(cited in applicant’s IDS submitted 2/5/2021) in view of Minev et al. (cited above).
See claims 1, 2, 3, 5, 10, 12, 13, 18 as submitted 7/6/2022.
Noyce et al. teaches: scHPXV (synthetic chimeric horsepox virus)(as recited in claims 1, 2, 3)(abstract); use of insertions (p. 5)(as recited in claim 10); use and addition of VACV terminal hairpin loops (as recited in claims 12, 13); for administration (vaccine protection)(p. 2)(as recited in claim 18); as well as use of oncolytic virus to provoke anti-tumour immune response using cancer neo-antigens (p. 13).
As to the claim language “a synthetic chimeric poxvirus (scPV), wherein the scPV is replicated and reactivated from DNA derived from synthetic DNA, the viral genome of said scPV differing from a corresponding wild type genome of said scPV in that it is characterized by one or more modifications, wherein the scPV is replicated and reactivated from overlapping fragments of the synthetic DNA that correspond to substantially all of the genome of the scPV”, such language is interpreted as a product-by-process reading on chimeric poxvirus (See MPEP 2113: I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
Noyce et al. does not teach: stem cell carrier; mesenchymal stem cell.
See the teachings of Minev et al. above. 
One of ordinary skill in the art would have been motivated to use virus as taught by Noyce et al. as virus as taught by Minev et al. Noyce et al. teaches use of poxvirus for methods of treating cancer, and Minev et al., which also teaches use of poxvirus for treating cancer, teaches such a stem cell as vehicle for delivery of poxvirus for methods of treating cancer (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using virus as taught by Noyce et al. as virus as taught by Minev et al. There would have been a reasonable expectation of success given the underlying materials and methods (methods of treating cancer using poxvirus as taught by Noyce et al. and Minev et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

9. Claims 1-3, 5, 10, 12, 13, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (WO2018085582A1)(hereinafter “Evans et al.-2”)(cited in applicant’s IDS submitted 2/25/2021) in view of Minev et al. (cited above).
See claims 1-3, 5, 10, 12-15, 18, 19 as submitted 7/6/2022.
Evans et al.-2 teaches: synthetic chimeric poxviruses for formulations (as recited in claims 1, 18); to replicate and kill cancer cells [0186]; use of orthopox virus [0013](as recited in claim 2); horsepox [0015](as recited in claim 3); use of insertions [0017](as recited in claim 10); heterologous terminal hairpin loops [0019](as recited in claim 12); derived from vaccinia virus [0019](as recited in claim 13); comprising slow and fast form [0019]; heat inactivation [0172](as recited in claim 19).
As to the claim language “a synthetic chimeric poxvirus (scPV), wherein the scPV is replicated and reactivated from DNA derived from synthetic DNA, the viral genome of said scPV differing from a corresponding wild type genome of said scPV in that it is characterized by one or more modifications, wherein the scPV is replicated and reactivated from overlapping fragments of the synthetic DNA that correspond to substantially all of the genome of the scPV”, such language is interpreted as a product-by-process reading on chimeric poxvirus (See MPEP 2113: I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
Evans et al.-2 does not teach: stem cell carrier; mesenchymal stem cell.
See the teachings of Minev et al. above. 
One of ordinary skill in the art would have been motivated to use virus as taught by Evans et al.-2 as virus as taught by Minev et al. Evans et al.-2 teaches poxvirus for methods of treating cancer, and Minev et al., which also teaches poxvirus for treating cancer, teaches such a stem cell as vehicle for delivery of poxvirus for methods of treating cancer (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using virus as taught by Evans et al.-2 as virus as taught by Minev et al. There would have been a reasonable expectation of success given the underlying materials and methods (treating cancer as taught by Evans et al.-2 and Minev et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10. Claims 1-3, 5, 10, 12, 13, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11345896 in view of Minev et al. (cited above).
See claims 1-3, 5, 10, 12, 13, 18 as submitted 7/6/2022.
Claims 1-18 of U.S. Patent No. 11345896 recite  a synthetic chimeric orthopoxvirus (scOPV), wherein the scOPV is replicated and reactivated from DNA derived from chemically synthesized DNA, wherein the wild type genome corresponding to said scOPV is selected from the group consisting of a horsepox virus, a vaccinia virus, a camelpox virus, a cowpox virus, an ectromelia virus, a monkeypox virus, a variola virus, a rabbitpox virus, a raccoonpox virus, a skunkpox virus, a taterapox virus, and a volepox virus, wherein the scOPV comprises a right terminal hairpin loop and a left terminal hairpin loop, one or both of the loops being heterologous to the corresponding wild type genome, and wherein the scOPV comprises one or more modifications to the corresponding wild type genome, the one or more modification being selected from the group consisting of modifications that eliminate one or more restriction sites and modifications that introduce one or more unique restriction sites; wherein the one or both of the terminal hairpin loops are derived from a vaccinia virus; wherein the terminal hairpin loops are independently selected from the group consisting of a slow form and a fast form of the vaccinia virus terminal hairpin loop; a synthetic chimeric orthopox virus (scOPV) generated by a method comprising the steps of: (i) chemically synthesizing overlapping DNA fragments that correspond to substantially all of a wild type genome is selected from the group consisting of a horsepox virus, a vaccinia virus, a camelpox virus, a cowpox virus, an ectromelia virus, a monkeypox virus, a variola virus, a rabbitpox virus, a raccoonpox virus, a skunkpox virus, a taterapox virus, and a volepox virus, wherein one or more of the overlapping DNA fragments are characterized by one or more modifications selected from the group consisting of modifications that eliminate one or more restriction sites and modifications that introduce one or more unique restriction sites, (ii) chemically synthesizing terminal hairpin loops of a poxvirus and ligating the terminal hairpin loops to the overlapping DNA fragments derived from the chemically synthesized DNA that comprise the left and right termini of the viral genome, wherein one or both the terminal hairpin loops are derived from one or more of a vaccinia virus, a camelpox virus, a cowpox virus, an ectromelia virus, a monkeypox virus, a variola virus, a rabbitpox virus, a raccoon poxvirus, a skunkpox virus, a Taterapox virus, or a volepox virus; (iii) transfecting the overlapping DNA fragments derived from the overlapping chemically synthesized DNA fragments of steps (i) and (ii) into helper virus-infected cells; (iv) culturing said cells to produce a mixture of helper virus and scOPV particles in said cells; and (v) plating the mixture on OPV-specific host cells to recover the scOPV; a synthetic chimeric horsepox virus (scHPXV) generated by a method comprising the steps of: (i) chemically synthesizing overlapping DNA fragments that correspond to substantially all of a wild type HPXV genome, wherein one of more of the overlapping DNA fragments are characterized by one or more modifications selected from the group consisting of modifications that eliminate one or more restriction sites and modifications that introduce one or more unique restriction sites; (ii) chemically synthesizing terminal hairpin loops of a poxvirus and ligating the terminal hairpin loops to the overlapping DNA fragments derived from the chemically synthesized DNA that comprise the left and right termini of the viral genome, wherein one or both of the terminal hairpin loops are derived from one or more of a vaccinia virus, a camelpox virus, a cowpox virus, an ectromelia virus, a monkeypox virus, a variola virus, a rabbitpox virus, a raccoon poxvirus, a skunkpox virus, a Taterapox virus, or a volepox virus; (iii) transfecting the overlapping DNA fragments derived from the overlapping chemically synthesized DNA fragments of steps (i) and (ii) into helper virus-infected cells; (iv) culturing said cells to produce a mixture of helper virus and scHPXV particles in said cells; and (v) plating the mixture on HPXV-specific host cells to recover the scHPXV.
As to the claim language “a synthetic chimeric poxvirus (scPV), wherein the scPV is replicated and reactivated from DNA derived from synthetic DNA, the viral genome of said scPV differing from a corresponding wild type genome of said scPV in that it is characterized by one or more modifications, wherein the scPV is replicated and reactivated from overlapping fragments of the synthetic DNA that correspond to substantially all of the genome of the scPV”, such language is interpreted as a product-by-process reading on chimeric poxvirus (See MPEP 2113: I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
Claims 1-18 of U.S. Patent No. 11345896 do not recite: stem cell carrier; mesenchymal stem cell.
See the teachings of Minev et al. above. 
One of ordinary skill in the art would have been motivated to use virus as taught by claims 1-18 of U.S. Patent No. 11345896 as virus as taught by Minev et al. Claims 1-18 of U.S. Patent No. 11345896 teaches poxvirus, and Minev et al., which also teaches poxvirus, teaches a method known and used for delivering poxvirus (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using virus as taught by claims 1-18 of U.S. Patent No. 11345896 as virus as taught by Minev et al. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

11. Claims 1, 2, 5, 10, 12-15, 18, 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7, 10, 13, 14, 21, 22, 26, 30, 40, 41 of copending Application No. 17/050946 in view of Minev et al. (cited above).
See claims 1, 2, 5, 10, 12-15, 18, 19 as submitted 7/6/2022.
Claims 1, 4, 5, 7, 10, 13, 14, 21, 22, 26, 30, 40, 41 of copending Application No. 17/050946 recite a synthetic chimeric vaccinia virus (scVACV) that is replicated and reactivated from DNA derived from synthetic DNA, the viral genome of said differing from a corresponding wild type genome of said in that it is characterized by one or more modifications, wherein the synthetic DNA is selected from one or more 
of: chemically synthesized DNA, engineered DNA, and polynucelotides comprising nucleoside 
analogs; wherein the one or more modifications comprise one or more deletions, insertions, substitutions, or a combination thereof; wherein the genome of said scVACV comprises terminal hairpin loops, at least one of the loops being heterologous as compared to the corresponding 
wild-type genome of said scVACV; wherein the genome of the ssVACV comprises terminal 
hairpin loops, independently selected from the group of homologous and heterologous terminal hairpin loops as compared to the corresponding wild-type of said scVACV, and wherein the terminal hairpin loops comprise tandem repeat regions a different number of repeats than the corresponding wild-type genome of said scVACV; wherein the homologous and 
heterologous terminal hairpin loops are characterized by left and right terminal hairpin 
loops, wherein the left and right terminal hairpin loops (a) comprise the slow form and the fast form of the vaccinia virus terminal hairpin loop, respectively, (b) comprise the fast form and the slow form of the vaccinia virus terminal hairpin loop, respectively, (c) both comprise the slow form of the vaccinia virus terminal hairpin loop, or (d) both comprise the fast form of the vaccinia virus terminal loop; a pharmaceutical composition comprising the scVACV of claim l and a pharmaceutically acceptable carrier; wherein the scVACV is inactivated by heat, UV, or formalin.
As to the claim language “a synthetic chimeric poxvirus (scPV), wherein the scPV is replicated and reactivated from DNA derived from synthetic DNA, the viral genome of said scPV differing from a corresponding wild type genome of said scPV in that it is characterized by one or more modifications, wherein the scPV is replicated and reactivated from overlapping fragments of the synthetic DNA that correspond to substantially all of the genome of the scPV”, such language is interpreted as a product-by-process reading on chimeric poxvirus (See MPEP 2113: I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
Claims 1, 4, 5, 7, 10, 13, 14, 21, 22, 26, 30, 40, 41 of copending Application No. 17/050946 does not recite: stem cell carrier; mesenchymal stem cell.
See the teachings of Minev et al. above. 
One of ordinary skill in the art would have been motivated to use virus as taught by claims 1, 4, 5, 7, 10, 13, 14, 21, 22, 26, 30, 40, 41 of copending Application No. 17/050946 as virus as taught by Minev et al. Claims 1, 4, 5, 7, 10, 13, 14, 21, 22, 26, 30, 40, 41 of copending Application No. 17/050946 teaches poxvirus, and Minev et al., which also teaches poxvirus, teaches stem cell as vehicle for delivery of poxvirus (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using virus as taught by claims 1, 4, 5, 7, 10, 13, 14, 21, 22, 26, 30, 40, 41 of copending Application No. 17/050946 as virus as taught by Minev et al. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

Conclusion
	12. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648